Order entered September 26, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01018-CV

   IN RE ROCKHILL INSURANCE COMPANY, INTERNATIONAL INSURANCE
  COMPANY OF HANNOVER SE, ANTARES AUL 124, AND LIBERTY SYNDICATE
             LIB 4472 VIA PIONEER UNDERWRITING, Relators

                   Original Proceeding from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-08647

                                              ORDER
                            Before Justices Lang, Myers, and Whitehill

        Based on the Court’s opinion of this date we GRANT relators’ motion to withdraw

petition for writ of mandamus and DISMISS this proceeding. We ORDER relators to bear the

costs, if any, of this original proceeding.



                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE